         Case 1:18-cr-00377-RA Document 36 Filed 11/16/20 Page 1 of 1




                                                November 16, 2020

VIA ECF
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

      Re:    United States v. Richard Williams, 18 Cr. 377 (RA)

Honorable Judge Abrams:

       With the consent of the Government, I write on behalf of Mr. Richard Williams, to
respectfully request the adjournment of his sentencing, currently scheduled to proceed on
Monday, November 23, 2020 at 11:30 A.M., to Tuesday, December 15, 2020 at 12:00 P.M.
     I have discussed this request with Assistant United States Attorney Timothy
Capozzi, who consents on behalf of the United States.
      Thank you for your considering this request.
                                                Respectfully submitted,



                                                Christopher A. Flood
                                                Assistant Federal Defender
                                                Counsel for Mr. Richard Williams
                                                (212) 417-8734

cc:   Assistant United States Attorney Timothy Capozzi (by ECF)

  Application granted. The sentence is adjourned to December 15, 2020 at 12:00 p.m.

  SO ORDERED.


  _________________________
  Ronnie Abrams, U.S.D. J.
  November 16, 2020
